UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Annual Report to Shareholders DWS RREEF Global Infrastructure Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Information About Your Fund's Expenses 34 Tax Information 35 Investment Management Agreement Approval 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. For its most recent fiscal year ended December 31, 2012, DWS RREEF Global Infrastructure Fund returned 16.14%. In comparison, the fund's primary benchmark, the MSCI World index returned 15.83%, while its secondary index, the Dow Jones Brookfield Global Infrastructure Index, returned 16.01% over the same period. Investment Strategy The fund seeks total return from both capital appreciation and current income through investments in a global portfolio of securities of infrastructure-related firms. In 2012, infrastructure stocks performed strongly in the face of political and economic uncertainty. In January 2012, equity markets benefited from a gradually improving economic landscape and low interest rates. Investor confidence gained traction during March 2012, as the perceived threat of a European financial crisis diminished. However, the month of May proved to be a volatile and difficult period for equities as weak economic data, renewed concern regarding the European banking system, and hotly contested elections in France and Greece resulted in widespread investor risk aversion. In late July 2012, European Central Bank (ECB) Chairman Mario Draghi's statement that he would do "whatever it takes" to preserve the euro currency gave another strong boost to stocks, along with increased expectations that the ECB and the U.S. Federal Reserve Board (the Fed) will take additional steps to stimulate the economy going forward. During the fourth quarter of 2012, market watchers' focus returned to the budget deadlock in Washington, as worries regarding the "fiscal cliff" kept investors on edge. Beginning in mid-November 2012, though, investors began to assume that a fiscal deal of some sort would take place, and stocks rallied through the end of 2012. Beyond the fiscal cliff's domination of news headlines in November and December 2012, economic data remained resilient. Elsewhere, improved Chinese manufacturing data, fiscal stimulus by the Japanese government, the bailout of Greece and improving U.S. macroeconomic data helped to buoy investor sentiment. "Infrastructure stocks kept pace with the broader equity markets in 2012, and we currently expect infrastructure cash flows to be stable in 2013." During the fund's most recent fiscal year, stock selection contributed to relative performance, while sector allocation detracted. Stock selection was strongest within the oil and gas storage/transportation and master limited partnership sectors. In addition, positive stock selection in the transmission/distribution, port and toll road sectors added to performance. Stock selection in the airport, communication and water sectors negatively affected the fund's performance. In terms of overall portfolio positioning, the fund's allocations in the port, water and airport sectors detracted from returns, while sector allocation in the toll road and transmission/distribution sectors contributed to performance. Positive Contributors to Fund Performance The fund's overweight position in Cheniere Energy, Inc. made the largest individual contribution to performance during the 12-month period ended December 31, 2012. In addition, an overweight to MPLX LP provided a boost to relative results. Holdings in the oil and gas storage/transportation companies China Gas Holdings Ltd. and Snam SpA also benefited portfolio performance during the fiscal year. Negative Contributors to Fund Performance The fund's position in the French-based satellite company Eutelsat Communications* detracted from overall performance. In addition, an overweight position in the German airport firm Fraport AG hurt relative return. * Not held in the portfolio as of December 31, 2012. Outlook and Positioning Our outlook for the global infrastructure investment universe remains positive, as investors continue to be attracted to the potential for stability of cash flow and growth prospects that the high-yielding infrastructure universe delivers. Infrastructure kept pace with the broader equity markets in 2012, and we currently expect infrastructure cash flows to be stable in 2013. We have witnessed improved global economic data, including continued economic stability and slow but steady growth in the United States; strengthening credit markets in Europe; and high levels of economic activity in Asia, all of which should benefit the infrastructure sector in 2013. We expect investor appetite for "defensive" income from infrastructure issues to persist and for the global infrastructure sector to be well supported. We continue to search for fundamentally solid infrastructure companies with experienced management teams that should benefit from measurable improvements in global growth. We seek to to avoid stocks that could be negatively affected by shorter-term volatility. Ten Largest Equity Holdings at December 31, 2012 (48.7% of Net Assets) Country Percent 1. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 7.4% 2. TransCanada Corp. Parent company of TransCanada PipeLines Ltd. — owner and operator of natural gas pipelines Canada 6.8% 3. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 6.4% 4. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 5.4% 5. Sempra Energy Provider of electric and natural gas products and services United States 4.9% 6. Spectra Energy Corp. Transmits, stores, distributes, gathers and processes natural gas United States 4.2% 7. NiSource, Inc. Provider of gas utilities United States 3.9% 8. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure United States 3.5% 9. Aqua America, Inc. A water utility company United States 3.3% 10. SES SA Offers global satellite broadband communications services Luxembourg 2.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 49 for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined RREEF in 1997, Deutsche Asset & Wealth Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. • Global Head of RREEF Real Estate Securities with over 20 years of investment industry experience. • BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004 and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. • Over 15 years of investment industry experience. • BS, University of Southern California. Francis Greywitt, Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined RREEF and Deutsche Asset & Wealth Management in 2005; previously has worked as a REIT analyst with KeyBanc Capital Markets covering the office sector. • Over 11 years of investment industry experience. • BBA, St. Bonaventure University. Manoj H. Patel, CFA, Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined RREEF and Deutsche Asset & Wealth Management in 2011; previously worked as a Director and Portfolio Manager of infrastructure securities funds at Brookfield Investment Management. • Over 10 years investment experience. • B.Sc, Indiana University-Bloomington. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means that the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means that the fund holds a lower weighting. Performance Summary December 31, 2012 (Unaudited) Average Annual Total Returns as of 12/31/12 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 16.14% 14.51% 6.69% Class C 15.22% 13.66% 5.88% MSCI World Index† 15.83% 6.93% 1.17% Dow Jones Brookfield Global Infrastructure Index†† 16.01% 14.06% 7.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 9.46% 12.27% 5.30% Class C (max 1.00% CDSC) 15.22% 13.66% 5.88% MSCI World Index† 15.83% 6.93% 1.17% Dow Jones Brookfield Global Infrastructure Index†† 16.01% 14.06% 7.84% No Sales Charges Class S 16.44% 14.80% 6.94% Institutional Class 16.46% 14.87% 6.96% MSCI World Index† 15.83% 6.93% 1.17% Dow Jones Brookfield Global Infrastructure Index†† 16.01% 14.06% 7.84% * The Fund commenced operations on June 24, 2008. The performance shown for the index is for the time period of June 30, 2008 through December 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.53%, 2.29%, 1.27% and 1.18% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * DWS RREEF Global Infrastructure Fund commenced operations on June 24, 2008. The performance shown for the index is for the time period of June 30, 2008 through December 31, 2012, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 12/31/12 $ 12/31/11 $ Distribution Information: Twelve Months as of 12/31/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — World Stock Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 50 3-Year 6 of 1 Class C 1-Year of 57 3-Year 16 of 3 Class S 1-Year of 48 3-Year 4 of 1 Institutional Class 1-Year of 48 3-Year 3 of 1 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2012 Shares Value ($) Common Stocks 97.4% Australia 3.4% APA Group Sydney Airport (Cost $31,723,716) Brazil 0.7% Cia de Saneamento Basico do Estado de Sao Paulo (ADR) (Cost $6,575,740) Canada 16.1% Enbridge, Inc. (a) Enbridge, Inc. (a) Pembina Pipeline Corp. (b) TransCanada Corp. (a) (b) TransCanada Corp. (a) (b) Westshore Terminals Investment Corp. (Cost $148,634,747) Germany 1.9% Fraport AG Hamburger Hafen und Logistik AG (Cost $19,424,462) Hong Kong 5.0% Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. China Merchants Holdings International Co., Ltd. ENN Energy Holdings Ltd. (Cost $45,065,817) Italy 4.3% Atlantia SpA Snam SpA Terna — Rete Elettrica Nationale SpA (Cost $37,099,569) Japan 2.8% Tokyo Gas Co., Ltd. (Cost $31,708,232) Luxembourg 2.9% SES SA (a) SES SA (a) (Cost $30,682,491) Mexico 1.0% Promotora y Operadora de Infraestructura SAB de CV* (Cost $7,864,508) Netherlands 1.4% Koninklijke Vopak NV (Cost $14,897,939) Spain 2.4% Abertis Infraestructuras SA Enagas SA Ferrovial SA (b) (Cost $24,052,081) United Kingdom 9.8% National Grid PLC Severn Trent PLC United Utilities Group PLC (Cost $93,632,574) United States 45.7% American Tower Corp. (REIT) Aqua America, Inc. Cheniere Energy, Inc.* Crown Castle International Corp.* (b) Energy Transfer Partners LP ITC Holdings Corp. (b) Kinder Morgan Management LLC MPLX LP* (b) NiSource, Inc. Northeast Utilities 16 ONEOK, Inc. Pepco Holdings, Inc. (b) PG&E Corp. Plains All American Pipeline LP SBA Communications Corp. "A"* (b) Sempra Energy Spectra Energy Corp. Union Pacific Corp. WGL Holdings, Inc. (b) (Cost $438,994,800) Total Common Stocks (Cost $930,356,676) Securities Lending Collateral 14.0% Daily Assets Fund Institutional, 0.20% (c) (d) (Cost $147,594,150) Cash Equivalents 3.0% Central Cash Management Fund, 0.15% (c) (Cost $31,758,021) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,109,708,847)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,116,506,638. At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $91,757,127. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $101,530,380 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,773,253. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $142,964,956, which is 13.5% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
